DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
Currently, claims 1-8 and 11-23 are pending with claims 9-10 cancelled, and claims 1-5, 8, 11-13, 16-20 and 23 amended. The following is a complete response to the June 22, 2022 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a non-conductive second-compression surface providing an elongated insulated stop extending from the second end of the stretching zone surface to the at least one non-electrically-conductive stop, wherein the at least one non-conductive stop is a gripping member positioned along an outermost compression zone of at least one of the jaw member, the non-electrically conductive stop preventing inadvertent shortened between the jaw members” set forth in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Please see the rejection of claim 13 under 35 U.S.C. 112(a) for failing to comply with the written description requirement below for additional information regarding this issue.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, the claim sets forth therein “a non-conductive second-compression surface providing an elongated insulated stop extending from the second end of the stretching zone surface to the at least one non-electrically-conductive stop, wherein the at least one non-conductive stop is a gripping member positioned along an outermost compression zone of at least one of the jaw member, the non-electrically conductive stop preventing inadvertent shortened between the jaw members”. Parent claim 8 set forth “at least one non-electrically-conductive stop is compressed between the first and second jaw members so as to inhibit contact between the first and second tissue sealing surfaces”. 
The Examiner has reviewed the instant disclosure but has failed to find support in either the Specification or Drawings for the subject matter set forth in claim 13 including for the inclusion of a non-conductive second-compression surface that provides an elongated insulated stop that extends … to the at least one non-electrically-conductive stop”. Specifically, the Examiner has found support for the inclusion of “at least one non-electrically-conductive stop” at set forth in both of claims 8 and 13. This can be seen in various embodiments at 342/442 in figures 9/10, respectively. The respective disclosure in paragraphs [0039]-[0040] provide that the stop members 342/442 are “elongated insulation stop members” with [0039] discussing the members 342 to be attached to either compression surface 100 or 102. [0040] discusses the embodiment shown in figure 10. The Examiner has further reviewed the disclosure and has found [0041] and figure 11 to describe 542 as gripping members.
The Examiner has reviewed the above noted portions of the disclosure as well as the remainder of the figures and Specification, but has failed to find any of disclosure of the inclusion of at least one non-electrically-conductive stop member that is a gripping member, and then that is included in addition to “a non-conductive second-compression surface providing an elongated insulated stop extending from the second end of the stretching zone surface to the at least one non-electrically-conductive stop”. The Examiner has failed to find any disclosure that supports an additional “non-conductive second-compression surface providing an elongated insulated stop” in addition to the existing “at least one non-electrically-conductive stop” set forth in each of claims 8 and 13. The review of the disclosure above further shows that there is no disclosure in any form of such a second-compression surface then also extending “from the second end of the stretching zone surface to the at least one non-electrically-conductive stop” that is also a gripping member. None of the embodiments in figures 9/10 (paragraphs [0039] and [0040] provide for the stop(s) at 342/442 to be a gripping member. Then, while figure 11 (paragraph [0041]) provides for 542 to be a gripping member, there is no disclosure that the surface extending from the end of shearing/stretching surfaces at second end of the stretching zone surface to the gripping member/stop 542 to be “a non-conductive second-compression surface providing an elongated insulated stop” as required by claim 13. 
Thus, it is for at least the reasoning set forth above that the Examiner believes claim 13 recites subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 12, 14-18, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafner (US Pat. Pub. 2008/0071268 A1).
Regarding claim 8,  Hafner provides for a forceps comprising an end effector assembly (See figures 2 and 3) comprising a first jaw member having an electrically conductive first tissue sealing surface including a first electrode configured to connect to a source of electrosurgical energy (upper jaw at 23), a second jaw member, pivotably attached to the first jaw member, having an electrically conductive second tissue sealing surface including a second electrode configured to connect to the source of electrosurgical energy (lower jaw at 22), and at least one non-electrically-conductive stop arranged to inhibit contact between the first and second tissue sealing surfaces (see [0055] and [0056] discussing the non-conductive stope), wherein the first and second tissue sealing surfaces oppose each other (see figure 3 displaying the surfaces of 22/23 opposing one another), and at least one of the jaw members is pivotable relative to the other between a first, open position and a second, closed position defining, in the second, closed position (via the opening/closing of the jaws via use of the limbs 15/16), a working plane between the jaw members (with respect to figure 3, a plane defined as in the annotated figure below), wherein the jaw members define a blade slot, intersecting the working plane, through which a retractable blade is longitudinally extendable (slot formed at 24/25), wherein the second, closed position is a fully closed position of the first and the second jaw members in which the at least one non-electrically-conductive stop is compressed between the first and second jaw members so as to inhibit contact between the first and second tissue sealing surfaces (see again [0056] where the stop member is on the electrode parts and is provided to be compressed when 22/23 are closed), wherein the first and second tissue sealing surfaces are configured to form complementary stepped portions along an axis perpendicular to a longitudinal axis of the end effector assembly (see figure 3 with the stepped arrangement), the complementary stepped portions comprising: a medial surface defining a first compression zone (see the noted section in annotated figure 3 below), a lateral surface defining a second compression zone (again, see the noted section in annotated figure 3 below); and a stretching zone defining a stretching zone surface providing a tissue stretching gap (again, see the annotated figure 3 with the stretching zone extending between the medial and lateral portions), wherein the medial surface extends to a first end of the stretching zone surface fromSUBSTITUTE AMENDMENT AND RESPONSE UNDER 37 C.ER. § 1.116Page 5Application Number: 15/470,166Dkt: 5409.213US1 Filing Date: March 27, 2017Title: ELECTROSURGICAL DEVICE FOR VESSEL SEALINGat least one of: a midline of the jaw member or a blade slot extending along the midline of the jaw member (see the annotate figure 3 below), wherein the lateral surface is offset from the medial surface and first compression zone and extends from a second end of the stretching zone surface to a lateral edge of at least one of the first and second jaw members (again see the annotated version of figure 3 above), and wherein the stretching zone surface, configured to stretch tissue grasped between the first and second tissue sealing surfaces, is positioned between the first and second compression surfaces, spanning the offset and connecting the medial and lateral surfaces (again, via the surface in the annotated figure 3 spanning between the defined lateral and medial portions), wherein, in the second, closed position, the tissue-stretching gap is formed between the first jaw member and the second jaw member at least along the stretching zone to permit passage of tissue in the tissue stretching gap to present stretched and thinned tissue in the first compression zone for being cut by extending the blade into the blade slot intersecting the working plane in the first compression zone of the medial portion (see figure 3 with the stretching shown in the direction of Z with such configure to provide a stretched/thinned tissue in the area of 24/25). 
Regarding claim 12, Hafner provides that the stretching zone surface of each of the jaw members is arranged non-orthogonally to the medial surface and the lateral surface of the respective jaw member (in view of the combination with Hafner ‘887, the surface of each stretching zone would be non-orthogonal with respect to the 1st/2nd compression surface due to the angular relationship being something other than 90 degrees).  
Regarding claim 14, Hafner provides that the end effector is configured to receive energy from the source to coagulate tissue grasped between the first jaw member and the second jaw member (see [0050] with the providing of energy from the generator through 20/21).  
Regarding claim 15, Hafner provides that the forceps include a reciprocating blade configured to cut the tissue when the tissue is gripped to provide tension (31).  
Regarding claim 16 Hafner provides for a method of using forceps, the method comprising: providing or obtaining an end effector assembly (via the providing or obtaining of the end effector with the device as in figures 2/3) including: a first jaw member having an electrically conductive first tissue sealing surface configured to connect to a source of electrosurgical energy (upper jaw 23), a second jaw member, pivotably attached to the first jaw member, having an electrically conductive second tissue sealing surface configured to connect to the source of electrosurgical energy (lower jaw 22), and at least one non-electrically-conductive stop arranged to inhibit contact between the first and second tissue sealing surfaces (the stop provided as in [0055] and [0056]), wherein the first and second tissue sealing surfaces oppose each other (via the surfaces of 22/23 opposing each other as in figure 3) and the electrically conductive first and second tissue sealing surfaces of the first and the second jaw members are configured to form complementary stepped portions along an axis perpendicular to a longitudinal axis of the end effector assembly (see figure 3 with the stepped arrangement), the complementary stepped portions comprising: a medial portion defining a first compression zone (see the noted section in annotated figure 3 below), a lateral portion defining a second compression zone (again, see the noted section in annotated figure 3 below), and a stretching portion defining a stretching zone positioned between the first and second compression zones (again, see the annotated figure 3 with the stretching zone extending between the medial and lateral portions), wherein the medial portion extends from at least one of a midline of the jaw member and a blade slot extending down the midline of the jaw member to a firstSUBSTITUTE AMENDMENT AND RESPONSE UNDER 37 C.ER. § 1.116Page 7Application Number: 15/470,166Dkt: 5409.213US1 Filing Date: March 27, 2017Title: ELECTROSURGICAL DEVICE FOR VESSEL SEALINGend of the stretching portion (see the annotate figure 3 below), wherein the lateral surface extends from a second end of the stretching zone portion to a lateral edge of the jaw member (again, see the annotated figure 3 below), and wherein, in a fully closed position, a gap is formed between the first jaw member and the second jaw member at least along the stretching zone and the at least one non-electrically-conductive stop is compressed between the first and second jaw members so as to inhibit contact between the first and second tissue sealing surfaces (gap defined between 22/23 via the non-conductive stop member; see [0055] and [0056]), moving the jaw members to the fully closed position to grasp tissue therebetween (via the closing of the jaws) such that the grasped tissue is stretched and thinned within the stretching zone to provide stretched tissue across the blade slot (via the stretching of the tissue in the stretching zone as shown by the stretch in the Z direction in figure 3), and cutting, in the blade slot, the stretched tissue grasped between the jaw members (see [0054] discussing the cutting of tissue with 31).  
Regarding claim 17, Hafner provides that the electrically conductive first tissue sealing surface of the first jaw member includes a first compression surface along the medial portion (the surface of the jaw 23 along the defined medial portion), a second compression surface along the lateral portion (the surface defined along the lateral portion of 23), and a stretching zone surface along the stretching portion between the first compression surface and the second compression surface (see the annotated figure 3 above with the stretching zone having a surface).  
Regarding claim 18, Hafner provides that the electrically conductive second tissue sealing surface of the second jaw member includes a first compression surface along the medial portion (the surface of the jaw 22 along the defined medial portion), a second compression surface along the lateral portion (the surface defined along the lateral portion of 22 would be so arranged), and a stretching zone surface along the stretching portion between the first compression surface and the second compression surface (see the annotated figure 3 above with the stretching zone having a surface).  
Regarding claim 20, Hafner provides that the stretching zone surface of each of the jaw members is arranged non-orthogonally to the first compression surface and the second compression surface of the respective jaw member (in view of the combination with Hafner ‘887, the surface of each stretching zone would be non-orthogonal with respect to the 1st/2nd compression surface due to the angular relationship being something other than 90 degrees).  
Regarding claim 22, Hafner provides the step of generating electrosurgical energy to coagulate tissue grasped between the first jaw member and the second jaw member (see [0050] with the providing of energy from the generator through 20/21).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hafner (US Pat. Pub. 2008/0071268 A1) as applied to claim 16 above, and further in view of Masuda et al. (US Pat. No. 7,905,881 B2).
Regarding claim 21, while Hafner contemplates the use of the stop member, and for the stop member to be variously positioned with respect to the device, Hafner fails to specifically provide that  the at least one non-electrically- conductive stop is a gripping member positioned along an outermost compression surface of at least one of the jaw members, the non-electrically-conductive stop preventing inadvertent shorting between the jaw members.  Masuda, however, provides for the inclusion of such gripping member at an outermost compression surface of a jaw member (see figures 7/8 with the members 58 at an outermost extent). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the at least one stop 28 as in [0055] and [0056] at a location as taught by Masuda to provide an alternative location to provide for the prevention of inadvertent short circuiting. The Examiner is of the position that the movement of the stop member would have been an obvious consideration in view of the teaching of Masuda, and further in view of the direction in [0055] and [0056] of Hafner for such a member to have various positioning on the device “as an insulating section on the electrode parts”. 
Claims 1-7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Hafner (US Pat. Pub. 2008/0071268 A1) further in view of Hafner (US Pat. Pub. 2009/0036887 A1)  hereinafter “Hafner ‘887” and Tetzlaff et al. (US Pat. No. 6,277,117 B1).
Regarding claim 1, Hafner provides for an end effector assembly of a forceps (see figure 3) comprising: a first jaw member having an electrically conductive first tissue sealing surface configured to connect to a source of electrosurgical energy (upper jaw at 23), a second jaw member having an electrically conductive second tissue sealing surface configured to connect to the source of electrosurgical energy (lower jaw at 22), and at least one non-electrically-conductive stop arranged to inhibit contact between the first and second tissue sealing surfaces (see [0055] or [0056] providing for the non-conductive stop), wherein the first and second tissue sealing surfaces oppose each other (see figure 3 displaying the surfaces of each of 23 and 22 opposing one another), and at least one of the jaw members is pivotable relative to the other between a first, open position and a second, closed position (via the opening/closing of the jaws via use of the limbs 15/16) defining, in the second, closed position, a working plane between the jaw members (with respect to figure 3, a plane defined as in the annotated figure below), wherein the jaw members define a blade slot, intersecting the working plane, through which a retractable blade is longitudinally extendable (slot formed at 24/25), wherein the second, closed position is a fully closed position of the jaw members in which the at least one non-electrically-conductive stop is compressed between the first and second jaw members so as to inhibit contact between the first and second tissue sealing surfaces (see again [0056] where the stop member is on the electrode parts and is provided to be compressed when 22/23 are closed), wherein the electrically conductive first and second tissue sealing surfaces are configured to form complementary stepped portions along an axis perpendicular to a longitudinal axis of the end effector assembly (see figure 3 with the stepped arrangement), the complementary stepped portions comprising: a medial portion defining a first compression zone (see the noted section in annotated figure 3 below), the medial portion aligning within the working plane and intersected by the blade slot (via the position along the defined plane and across the blade slot), a lateral portion defining a second compression zone )again, see the noted section in annotated figure 3 below), the lateral portion parallel to and offset from the working plane and the first compression zone of the medial portion (via the arrangement in an offset placement from the medial portion as in the annotated figure), and a stretching zone providing a tissue-stretching passage spanning the offset and extending between the first and second compression zones (again, see the annotated figure 3 with the stretching zone extending between the medial and lateral portions), wherein, in the second, closed position, a gap of at least 0.003 inches is formed between the first jaw member and the second jaw member along the first compression zone (see figure 3 with the gap provided, see also [0055] and [0056] providing for the maintaining a gap), the stretching zone and the second compression zone to permit passage of tissue in the gap to presentSUBSTITUTE AMENDMENT AND RESPONSE UNDER 37 C.ER. § 1.116Page 3 Application Number: 15/470,166Dkt: 5409.213US1Filing Date: March 27, 2017Title: ELECTROSURGICAL DEVICE FOR VESSEL SEALING stretched and thinned tissue in the first compression zone for being cut by extending the blade into the blade slot intersecting the working plane in the first compression zone of the medial portion (see figure 3 with the stretching shown in the direction of Z with such configure to provide a stretched/thinned tissue in the area of 24/25).  
With respect to Hafner, Hafner fails to specifically provide that the lateral portion is parallel to the working plane. Hafner further fails to provide that the gap is of at least 0.003 inches. 
Hafner ‘887 provides for a similar device as that of Haffner which provides for tensioning/stretching tissue between to sealing surfaces. Hafner ‘887 further provides for the lateral surfaces to be perpendicular to a longitudinal axis of the device as well as to a slot in the medial portion of the device (see figure 9 and 11 with the lateral portions to have a parallel arrangement that is perpendicular to a longitudinal axis extending in/out of the page). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the parallel arrangement in the lateral portion of Hafner in view of the teaching in Hafner ‘887 to provide for a known alternative orientation of the lateral portion while still retaining the required radii of curvature between the two sealings surfaces so as to provide for the desired tissue tensioning. One of ordinary skill would be reasonably motivated in view of the teaching of Hafner ‘887 to utilize this alternative arrangement with a reasonable expectation of success given that both Hafner and Hafner ‘887 are concerned with achieving the same tissue effect between the surfaces in order to cut tissue held therebetween. Hafner ‘887 fails to provide for the gap to be at least 0.003 inches.
Tetzlaff discloses the utilization of stop members 106 between a first and second tissue sealing surface in order to achieve a desired gap between the surfaces (110 and 120 to have a gap of 0.001 and 0.006 inches). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a non-conductive stop with an extent such that a gap of at least 0.003 inches is achieved in view of the teaching of Teztlaff. Teztlaff specifically contemplates that this range of separation by the gap ensures that a correct forces is applied to seal tissue between the opposing surfaces as well as preventing shorting/arcing between the surface (See col. 7; 18 – col. 8; 14). 
Regarding claim 2, Hafner provides that the electrically conductive first tissue sealing surface of the first jaw member includes a first compression surface along the medial portion (the surface of the jaw 23 along the defined medial portion), a second compression surface along the lateral portion that is parallel to and offset from the first compression surface (in view of the combination with Hafner ‘887, the surface defined along the lateral portion of 23 would be so arranged), and a stretching zone surface spanning the offset and extending between the first compression surface and the second compression surface (see the annotated figure 3 above with the stretching zone having a surface).  
Regarding claim 3,  the electrically conductive second tissue sealing surface of the second jaw member includes a first compression surface along the medial portion (the surface of the jaw 22 along the defined medial portion), a second compression surface along the lateral portion ((in view of the combination with Hafner ‘887, the surface defined along the lateral portion of 22 would be so arranged), and a stretching zone surface between the first compression surface and the second compression surface (see the annotated figure 3 above with the stretching zone having a surface), wherein the first compression zone and the second compression zone extend perpendicular to the longitudinal axis of the end effector assembly (see the annotated figure 3 as well as the combination with Hafner ‘887 to provide for first and second zones that are perpendicular to a longitudinal axis extending in/out of the page).  
Regarding claim 4, Hafner provides that the stretching zone surface of each of the jaw members is arranged orthogonally to the first compression surface and the second compression surface of the respective jaw member.  
Regarding claim 5, Hafner provides that the stretching zone surface of each of the jaw members is arranged non-orthogonally to the first compression surface and the second compression surface of the respective jaw member (in view of the combination with Hafner ‘887, the surface of each stretching zone would be non-orthogonal with respect to the 1st/2nd compression surface due to the angular relationship being something other than 90 degrees).  
Regarding calm 6, Hafner provides that the at least one non- electrically-conductive stop is a gripping member positioned along an outermost compression surface of at least one of the jaw members, the non-electrically-conductive stop preventing inadvertent shorting between the jaw members.  
Regarding claim 7, Hafner provides that the end effector is configured to receive energy from the source to coagulate tissue grasped between the first jaw member and the second jaw member (configured via the delivery of energy to the end effector through 20/21).  
Regarding claim 23, Hafner provides that the tissue is gripped between the first jaw member and the second jaw member to provide tension for stretching the tissue through the gap between the first jaw member and the second jaw member (see figure 3 with the tissue to be tensioned and stretched via the pulling of tissue in the direction Z as in figure 3), and the stretched tissue is cut in the blade slot by a reciprocating blade (see [0054] with the cutting of the tissue in the blade slot via 31). While Hafner provides for the non-conductive stop to provide for a gap between the first and second jaw members as in [0055] and [0056], Hafner is silent that the gap is of 0.003 to 0.006 inches between the first jaw member and the second jaw member along the stretching zone when in the second, closed position, and further that a gap of 0.006 to 0.012 inches is maintained between the first jaw member and the second jaw member along the first compression zone and the second compression zone.
Tetzlaff discloses the utilization of stop members 106 between a first and second tissue sealing surface in order to achieve a desired gap between the surfaces (110 and 120 to have a gap of 0.001 and 0.006 inches). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a non-conductive stop with an extent such that a gap of 0.006 inches is achieved between the first and second jaws of Hafner at each of the first, second and stretching zones in view of the teaching of Teztlaff. Teztlaff specifically contemplates that this range of separation by the gap ensures that a correct forces is applied to seal tissue between the opposing surfaces as well as preventing shorting/arcing between the surface (See col. 7; 18 – col. 8; 14). 
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner (US Pat. Pub. 2008/0071268 A1) as applied to claims 8 and 16 respectively above, and further in view of Masuda et al. (US Pat. No. 7,905,881 B2) and Hafner (US Pat. Pub. 2009/0036887 A1).
Regarding claims 11 and 19, Hafner fails to provides that the stretching zone surface is arranged orthogonally to the medial/lateral surfaces (claim 11), or the first/second compression surfaces (claim 19) as set forth in each respective claim. First, the 
Masuda discloses a similar device as that of Hafner which includes angled transitions between various one of the first, second and stretching zone surfaces. Therein, Masuda further contemplates shapes to the complimentary tissue surfaces included curved (see figures 14a/b) akin to this in Hafner and orthogonal (see figures 7 and 8). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a stretching zone surface that is orthogonal to the medial/first surface of Hafner in view of the teaching in Masuda to provide for an alternative arrangement of the stretching zone surface. An orthogonal and non-orthogonal arrangement represent two known manners of arranging the stretching zone surface with either working equally as well as one another to provide for the stretching/tensioning in the Z direction in Hafner. Masuda provides for an angled transition in the embodiment in figures 7/8 that would maintain the disclosed curved surfaces in Hafner that aide in the generation of the tensioning even when altering the complimentary surfaces to have the above noted orthogonal relationship.
In view of the combination with Masuda, the combination would not have the stretching zone surface to be orthogonal to the lateral/second surface. Hafner ‘887 further provides for the lateral/second surfaces to be perpendicular to a longitudinal axis of the device (see figure 9 and 11 with the lateral portions to have a parallel arrangement that is perpendicular to a longitudinal axis extending in/out of the page). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the parallel arrangement in the lateral/second surface of Hafner in view of the teaching in Hafner ‘887 to provide for a known alternative orientation of the lateral portion while still retaining the required radii of curvature between the two sealings surfaces so as to provide for the desired tissue tensioning. One of ordinary skill would be reasonably motivated in view of the teaching of Hafner ‘887 to utilize this alternative arrangement with a reasonable expectation of success given that both Hafner and Hafner ‘887 are concerned with achieving the same tissue effect between the surfaces in order to cut tissue held therebetween. This, in combination with Masuda, would then result in the stretching zone surface to also be orthogonal to the second/lateral surface as required by claims 11 and 19.
Annotated Figure 3 of Hafner

    PNG
    media_image1.png
    772
    909
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, see pages 9-13 of the Remarks filed June 22, 2022, with respect to the rejection of independent claim 1 under 35 U.S.C. 103 utilizing Ryan (US Pat. No. 6,267,761) as a primary reference have been fully considered and are persuasive. Specifically, Applicant’s argument on page 11 regarding the claimed gap “of at least 0.003 inches is formed between the first jaw member and the second jaw member along the first compression zone” with such then providing for the claimed stretched and thinned tissue in the first compression zone” are persuasive in that such do not provide a stretching zone as claimed, nor does either of Ryan or Odom provide for the specific measurement of the claimed gap. Similar rational is equally applicable to the stretching zone in each of claims 8 and 16. Therefore, the prior rejections under 35 U.S.C. 103 based on the Ryan reference have been withdrawn.

 	However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 8, 12, 14-18, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafner (US Pat. Pub. 2008/0071268 A1).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hafner (US Pat. Pub. 2008/0071268 A1) as applied to claim 16 above, and further in view of Masuda et al. (US Pat. No. 7,905,881 B2).
Claims 1-7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Hafner (US Pat. Pub. 2008/0071268 A1) further in view of Hafner (US Pat. Pub. 2009/0036887 A1)  hereinafter “Hafner ‘887” and Tetzlaff et al. (US Pat. No. 6,277,117 B1).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner (US Pat. Pub. 2008/0071268 A1) as applied to claims 8 and 16 respectively above, and further in view of Masuda et al. (US Pat. No. 7,905,881 B2) and Hafner (US Pat. Pub. 2009/0036887 A1).

It is the Examiner’s position that the proffered rejections fully address the pending claims for at least the reasoning set forth in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794